COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Steven Wallace Hopkins v. The State of Texas

Appellate case number:    01-19-00221-CR

Trial court case number: 1518270

Trial court:              174th District Court of Harris County

       Appellant, acting pro se, has filed a motion requesting that this court dismiss his appointed
appellate counsel and appoint new counsel. The motion is denied. The relief requested by
appellant must be directed to the trial court.
       It is so ORDERED.

Judge’s signature: ___/s/ Gordon Goodman___
                                Acting individually


Date: ___July 2, 2019__